Exhibit 10.56
 
SHARE EXCHANGE AGREEMENT
 
THIS SHARE EXCHANGE AGREEMENT (this "Agreement") is entered into effective as of
July 27, 2016 (the "Effective Date"), by and between CANNASYS, INC., a Nevada
corporation ("CannaSys"), and F-SQUARED ENTERPRISES LLC, a Colorado limited
liability company ("F‑Squared"). CannaSys and F-Squared are referred to
individually, as a "Party," or collectively, as the "Parties."
 
Recitals
 
A. CannaSys desires to issue and deliver 1,515,000 shares of CannaSys's Series A
Preferred Stock, par value $0.001 to F-Squared (the "Preferred Stock"), in
exchange for F-Squared's contribution back to CannaSys of its 1,515,000 shares
of CannaSys's common stock, par value $0.001, certificate number 165 (the
"Common Shares") on the terms and subject to the conditions set forth in this
Agreement (the "Exchange").
 
B. The Parties deem it advisable and in CannaSys's stockholders' best interests
to effect the Exchange contemplated by this Agreement.
 
Agreement
 
NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference), the respective representations,
warranties, covenants, and agreements set forth in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and confirmed, the Parties agree as follows:
 
Section 1. Share Exchange. Upon the terms and conditions of this Agreement, on
or before the Closing Date (as defined below):
 
(a) F-Squared shall contribute back and deliver the Common Shares to CannaSys in
exchange for the Preferred Stock to be issued and delivered to F-Squared as
provided below; and
 
(b) CannaSys shall issue and deliver the Preferred Stock to F-Squared, in
consideration of the Common Shares contributed back and delivered to CannaSys,
as provided above.
 
Section 2. Closing Date.
 
(a) On or before the Closing Date, F-Squared will deliver certificate number 165
representing the Common Shares duly endorsed for transfer or accompanied by a
stock power separate from the certificate, in each case endorsed by the
appropriate party or parties and accompanied by reasonable assurances that such
endorsements are genuine and effective. On receipt of such certificate, CannaSys
shall cancel such certificate on its books and records.
 
(b) On the effective date of the amendment to CannaSys's amended and restated
articles of incorporation designating the rights, privileges, and preferences of
Series A Preferred Stock, CannaSys will issue and deliver to F-Squared a
certificate representing the Preferred Stock registered in F-Squared's name. The
time and date of such deliveries shall be at a time, on a date, and at a place
to be specified by the Parties (the "Closing Date").
 
1

--------------------------------------------------------------------------------

Section 3. Restrictions on Preferred Stock. Issuance and delivery of the
Preferred Stock in the Exchange in accordance with this Agreement will be
subject to certain restrictions under the Securities Act of 1933, as amended
(the "Securities Act"), and Regulation D promulgated by the SEC thereunder and
certain applicable state securities laws, based in part on the representations,
acknowledgment, and covenants set forth herein. The Preferred Stock must be held
and may not be sold, transferred, or otherwise disposed of for value unless
subsequently registered under the Securities Act or an exemption from such
registration is available; CannaSys is under no obligation to register the
Preferred Stock under the Securities Act or under Section 12 of the Securities
Exchange Act of 1934, as amended. The certificate representing the Preferred
Stock will bear a legend so restricting the sale of such shares.
 
Section 4. Representations and Warranties. Each Party represents and warrants to
the other Party:
 
(a) Each Party is duly organized, validly existing, and in good standing under
the laws of it state of incorporation or organization.
 
(b) Each Party's execution and delivery of this Agreement is authorized, and it
has taken all requisite action necessary for the authorization, execution, and
deliver of this Agreement.
 
Section 5. Conditions Precedent to the Obligations of the Parties. The
obligations of each Party to this Agreement are subject to the fulfillment to
each Party's satisfaction on or before the Closing Date of each of the following
conditions:
 
(a) Performance by Parties. Each Party shall have performed and complied with
all agreements, terms, and conditions required by this Agreement to be performed
or complied with by each Party.
 
(b) Approval of Transaction. The transactions contemplated by this Agreement
shall have been approved by each Party pursuant to Nevada or Colorado law as
applicable.
 
(c) Governmental Proceedings. No action or proceeding before any court or other
governmental body shall be instituted that prohibits or invalidate, or threatens
to prohibit or invalidate, the transactions contemplated by this Agreement.
 
Section 6. Further Assurances. The Parties shall do and execute or procure to be
done and executed all such further acts, deeds, things, and documents as may be
necessary to give effect to the restructuring transactions and the other terms
of this Agreement.
 
Section 7. General; Miscellaneous.
 
(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Colorado without giving effect to any
choice or conflict of law provision or rule (whether the state of Colorado or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the state of Colorado.
 
2

--------------------------------------------------------------------------------

(b) Notices. Any notice, demand, request, or other communication permitted or
required under this Agreement shall be in writing and shall be deemed to have
been given as of the date delivered, if personally delivered; as of the date
sent, if sent by electronic mail and receipt is acknowledged by the recipient;
and one day after the date sent, if delivered by overnight courier service:
 
To F-Squared:
 
F-Squared Enterprises LLC
P.O. Box 1136
Castle Rock, CO 80104
Attention: Brandon C. Jennewine
Email: Chad@cannasys.com
Telephone: (720) 480-1689
 
To Licensee:
 
CannaSys, Inc.
1350 17th Street, Suite 1505
Denver, Colorado 80202
Attention: Michael A. Tew
Email: Michael.Tew@cannasys.com
Telephone: (720) 420-1290
 
Each Party, by notice given in accordance herewith, may specify a different
address for the giving of any notice hereunder.
 
(c) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which when executed will be deemed an original, but all of
which taken together will constitute one and the same instrument. Telecopy or
electronic signatures shall be deemed valid and binding to the same extent as
the original.
 
(d) Amendment. This Agreement may not be amended, modified, or waived, except by
an instrument in writing signed by both Parties.
 
(e) Successors and Assigns; Assignability. This Agreement shall be binding upon,
inure to the benefit of, and be enforceable by the respective successors and
permitted assigns of the Parties. This Agreement may not be assigned by any
Party without the prior written consent of the other Parties. Any assignment or
attempted assignment in contravention of this subsection shall be void ab initio
and shall not relieve the assigning Party of any obligation under this
Agreement.
 
(f) No Waiver; Remedies. No failure or delay by any Party in exercising any
right, power, or privilege under this Agreement shall operate as a waiver of the
right, power, or privilege. A single or partial exercise of any right, power, or
privilege shall not preclude any other or further exercise of the right, power,
or privilege or the exercise of any other right, power, or privilege. The rights
and remedies provided in this Agreement shall be cumulative and not exclusive of
any rights or remedies provided by law.
 
3

--------------------------------------------------------------------------------

(g) Public Announcements. The Parties agree that no public release,
announcement, or any other disclosure concerning any of the transactions
contemplated hereby shall be made or issued by any Party without the prior
written consent of both Parties (which consent shall not be unreasonably
withheld or delayed), except to the extent such release, announcement, or
disclosure may be required by law, in which case the Party required to make the
release, announcement, or disclosure shall allow the other Parties, as
applicable, reasonable time to comment on such release, announcement, or
disclosure in advance of such issuance or disclosure; but no notice is required
if the disclosure is determined by CannaSys's legal counsel to be required under
federal or state securities laws or exchange regulation applicable to CannaSys.
 
IN WITNESS WHEREOF, the Parties, each acting with due and proper authority and
agreeing to be bound by the terms hereof, have executed this Agreement as of the
Effective Date.
 
F-Squared Enterprises, LLC
 
CannaSys, Inc.
           
By:
/s/ Brandon C. Jennewine
 
By:
/s/ Michael A. Tew
Name:
Brandon C. Jennewine
 
Name:
Michael A. Tew
Title:
Manager
 
Title:
Chief Executive Officer



 
4

--------------------------------------------------------------------------------

 